 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 57 
620 
Sam™s Club, A Division of Wal-Mart Corporation a
nd Alan T. Peto 
and 
United Food 
and Commercial 
Workers International Union, AFLŒCIO, CLC. 
Case 28ŒCAŒ16669, 28ŒCAŒ16939, and 28ŒCAŒ
16954 
July 29, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH On December 6, 2001, Administrative Law Judge 
Thomas Michael Patton issued the attached decision.  
The Respondent filed excepti
ons and a supporting brief, 
the General Counsel and the Union filed answering 

briefs, and the Respondent filed a reply brief.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.   
The Board has considered the 
record in light of the ex-
ceptions and briefs, and has d
ecided to affirm the judge™s 
rulings, findings,
1 and conclusions, except as modified 
below, and to adopt the recommended Order as modi-
fied.2 The judge found, among other things, that the Respon-
dent violated Section 8(a)(1) of the Act on June 26, 
2000,
3 by coercively interrogating employee Alan Peto, 
creating the impression that his protected concerted ac-

tivities were under surveillance, and threatening him with 
reprisals if he did not abandon his concerted activity and 
use the Respondent™s ﬁopen doorﬂ policy to bring his 

                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule a judge™s 
credibility resolutions unless the clear
 preponderance of all the relevant 
evidence convinces us that
 they are incorrect.  
Standard Dry Wall 
Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  
We have carefully examined the record and find no basis for reversing 
the findings. 
The judge dismissed allegations that
 the Respondent violated the Act 
by interrogating Peto on June 25 and maintaining and enforcing an 
overly broad and discriminatory no-
solicitation rule with respect to 
him.  He also dismissed allegations 
that in an August conversation with 
Kelley the Respondent violated the 
Act by creating the impression of 
surveillance, interrogating Kelley, th
reatening him with a loss of em-
ployment and closure of the facility, 
inviting his resignation, and prom-
ulgating and enforcing an overbroad
 and discriminatory no-solicitation 
rule.  Lastly, the judge dismissed al
legations that the Respondent disci-
plined Kelley in violation of Sec. 8(a)(3) and (1), and that the D-day 
discipline issued to Peto also violated
 Sec. 8(a)(3).  In the absence of 
exceptions, we adopt these findings. 
2 We have modified the order, in 
part, to conform to the judge™s find-
ing that the language of the July 28,
 2000 disciplinary notice issued to 
employee Alan Peto contained a thr
eat of termination that was inde-
pendently unlawful.  We shall substit
ute a new notice to conform to the 
modified Order and to the Board™s decision in 
Ishikawa Gasket Amer-
ica, Inc., 337 NLRB 175 (2001), enfd. 354 F.3d 534 (6th Cir. 2004). 
3 All dates refer to 2000 unless otherwise indicated. 
concerns to the attention of management.
4  The judge 
also found that the Respondent violated Section 8(a)(1) 
by issuing a decision-making day (ﬁD-dayﬂ) disciplinary 
warning to Peto on July 28, and by threatening him with 

termination in the D-day warning.  With the exception of 
the June 26 threat of reprisal
, we agree with the judge, as 
explained below. 
The June 26 Conduct 
The testimony credited by the judge establishes that on 
June 25 Store Business Manager Donna Burton asked 

Peto if he knew about ﬁanything in writing going around, 
something about wages.ﬂ  Although Peto had been circu-
lating a petition complaining of possible unfair wage and 
training practices, he responded, ﬁNo.ﬂ  On June 26, at 
the start of Peto™s shift, Burton asked Peto to step into 

Store Manager Greg Roberts™ office.  Roberts was seated 
at his desk.  Another manager was looking through files 
in the office and did not participate in the ensuing meet-

ing.  As Burton sat silently, Roberts asked Peto, ﬁwhat™s 
going on?ﬂ  When Peto feigned ignorance, Roberts said 
that he had heard that Peto was circulating a petition con-

cerning wages.  Peto said he did not want to discuss the 
matter.  Roberts then reminded Peto that the Respondent 
had an open door policy and advised that he (Roberts) 

could not address employees™ concerns unless they were 
brought to his attention. 
We agree with the judge, fo
r the reasons stated in his 
decision, that Roberts unlawfully interrogated Peto in the 
July 26 meeting.  Contrary to our dissenting colleague, 
we also affirm the judge™s fi
nding that Roberts created an 
impression that employees™ protected activities were un-
der surveillance.   
The test for whether an empl
oyer unlawfully creates an 
impression of surveillance is whether under the circum-
stances, the employee reasonably could conclude from 

the statement in question that his protected activities are 
being monitored.  
Mountaineer Steel, Inc.
, 326 NLRB 
787 (1998), enfd. 8 Fed.Appx. 180, 2001 WL 431487 

(4th Cir.  2001).  The Board does not require that an em-
ployer™s words to an employ
ee reveal on their face that 
the employer acquired its knowledge of the employee™s 

activities by unlawful means.  See 
United Charter Ser-
vice, 306 NLRB 150, 151 (1992).  Roberts™ telling Peto 
that he ﬁheard Peto was circulating a petition about 

wagesﬂ leads reasonably to 
the conclusion that the Re-
spondent had been monitoring Peto™s activities.  Peto did 
                                                          
 4 We find it unnecessary to pass on the Respondent™s exception that 
the judge impermissibly relied on th
e affidavit of business manager 
Donna Burton in reaching these fi
ndings because the affidavit was 
taken without the Respondent™s counse
l being present.  Burton™s testi-
mony at the hearing and that of other witnesses amply supports the 

judge™s findings even in the absence of the affidavit. 
 SAM™S CLUB
 621
not circulate the petition openly, and Roberts never re-
vealed how he came by the information.   
Our dissenting colleague agrees that Roberts unlaw-
fully interrogated Peto.  He then posits that Peto would 

necessarily understand, from being interrogated himself, 
that the Respondent learned that he was circulating peti-
tion through ﬁopen questioningﬂ of other employees.  It 

is speculative to conclude that Peto would infer that a 
source of Roberts™ information was the questioning of 
other employees.  In any event, had Peto reasonably un-

derstood that the Respondent was engaging in the inter-
rogation of his fellow associates about his protected ac-
tivities, the effect would have been the same: to interfere 
with Peto™s exercise of Section 7 rights. 
Although we affirm the judge™s findings that the Re-
spondent unlawfully interrogated Peto and created an 
impression of surveillance on June 26, we disagree with 
the judge that the Respondent 
threatened Peto with repri-
sals for engaging in protected activity.  Nothing in the 
credited testimony conveys an actual or implied threat 
that Peto or his coworkers would suffer adverse conse-

quences for failing to voice their problems directly to 
Roberts.  Unlike the language of the D-day warning that 
was issued to Peto 1 month later, which specifically ad-

vised Peto that he could be terminated for engaging in 
protected conduct, Roberts™ reminder to Peto that the 
Respondent had a procedure in place for addressing em-

ployee concerns neither explicitly nor implicitly threat-
ened adverse consequences 
for engaging in protected 
activity.  Accordingly, we reverse the judge™s finding 

that the Respondent threaten
ed Peto with unspecified 
reprisals in violation of Section 8(a)(1).
5 The July 28 Discipline  
The judge also found that
 the Respondent violated 
Section 8(a)(1) when Director
 of Operations Scott Voth 
issued D-day discipline to Peto in July for carrying a 
concealed tape recorder and 
threatened him with termina-
tion in the language of the D-day warning.  In affirming 

these findings, we agree with
 the judge that the General 
Counsel established that the 
discipline Peto received was 
motivated by animus toward his protected activities.
6  We also find that the judg
e properly placed on the Re-
spondent the burden to establish that it would have im-
posed third-step discipline on Peto irrespective of his 

                                                          
 5 The judge relied in part on the purported June 26 threat of reprisal 
in finding that the Respondent unlawfully disciplined Peto on July 28.  
Despite our finding that the Respondent made no such threat on June 

26, we find that the Respondent™s 
other conduct on that date supports 
the finding that the July 28 discipline violated the Act. 6 Voth acknowledged that Roberts in
formed him about Peto™s circu-
lation of the wage petition at the same time Roberts told him about the 
tape recorder. 
protected activity one month earlier.  
Wright Line
, 251 
NLRB 1083 (1980), enfd. 622 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982).  
Cadbury Beverages, 
Inc.
, 324 NLRB 1213, 1221 (1997); 
Formosa Plastics 
Corp., Louisiana
, 320 NLRB 631, 647Œ649 (1996).  
And, we agree with the judge that the Respondent failed 
to carry that burden. 
The record reveals that Peto
 was an exemplary 7-year 
employee.  He was rated ﬁoutstandingﬂ in 6 of 10 catego-
ries on his performance ev
aluation, and ﬁexceeds re-
quirementsﬂ in the other four categories, only days be-
fore the Respondent learned that he was circulating the 
wage petition.  Voth testified that in the past, managers 
needed only to talk to Peto about a company policy in 
order to correct him.  Yet 1 month after summoning Peto 

to the store manager™s office and subjecting him to 
unlawful coercion, the Responde
nt asserts, it was neces-
sary to impose discipline on Peto that was one step shy 

of discharge, and that could result in termination for any 
other infraction within a year.  The judge essentially dis-
credited this assertion in the 
absence of evidence that the 
same or analogous misconduct resulted in the imposition 
of the same or similar discipline.
7  Evidence of this sort would have tended to demon-
strate why an exemplary employee like Peto was never-
theless given a disciplinary ultimatum that otherwise 
seems inexplicable, considering that a discriminatory 

motive has already been established.  Had the Respon-
dent produced a rule or policy prohibiting taping or simi-
lar conduct, Peto™s discipline might have been explained 

as merely an instance of the Respondent following its 
own guidelines, as opposed to
 a reprisal directed at 
Peto™s protected, concerted activity.  Contrary to the dis-
sent™s suggestion, we do not hold that an employer may 
never impose discipline for misconduct that was un-

precedented or not specifically addressed by the em-
ployer™s prior rules or policies.  Our point, rather, is that 
the absence of such evidence here is telling under the 

circumstances, given the Respondent™s unlawful motive 
and Peto™s exemplary record. 
The July 28 Threat 
We also find, as the judge 
did, that the D-day warning 
threatened Peto with termination if he engaged in pro-
tected concerted activity.  Telling Peto in the D-day 

warning that he would be terminated if any associates 
complained about his conduct, after coercively interro-
                                                          
 7 Our dissenting colleague™s suggestion that the judge™s analysis 
would always result in a violation whenever the misconduct had not 

previously occurred overlooks the 
fact that discipline for analogous 
conduct may support the Respondent™s affirmative defense.  Indeed, the 
dissent implies that discipline could 
never be found to be unlawful in a 
dual motive case if it is issued in connection with novel misconduct.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 622 
gating him about circulating the wage petition and giving 
him the impression that that 
protected activity was under 
surveillance, would reasonably lead him to believe that 
he risked discharge if he engaged in protected activity in 

the future. 
Our dissenting colleague chooses to construe the D-
day warning much more narrowly than its broad lan-

guage conveys.  We cannot agree.  Although it refers to 
employees™ awareness that Peto ﬁconceal[ed]ﬂ a tape 
recorder to record conversations with managers, the 

warning makes clear that Peto will be terminated ﬁif 
there is any
 feedbackﬂ from other employees about ﬁ
any
 type of conductﬂ by him which affects morale negatively.  
(Emphasis added.)  Certainly, the D-day warning may 
reasonably be construed to prohibit activity within the 

realm of Section 7, such as circulating a wage petition.  
Accordingly, we find that the Respondent violated Sec-
tion 8(a)(1) by threatening him with termination if he 

engaged in protected activity.  
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Sam™s 
Club, a Division of Wal-Mart Corporation, Mountain 

Spring Road, Las Vegas, Nevada, its officers, agents, 
successors, and assigns, shall take the action set forth in 
the Order as modified. 
1.  Substitute the following for paragraph 1(c). 
ﬁ(c) Threatening employees 
with termination for en-
gaging in concerted activities protected by the Act. 
2.  Substitute the attached notice for that of the admin-
istrative law judge. 
 CHAIRMAN BATTISTA
, dissenting in part. 
Contrary to my colleagues I do not find that the Re-
spondent violated Section 8(
a)(1): by issuing employee 
Alan Peto a ﬁD-dayﬂ disciplinary warning on July 28, 
2001; by language contained in that written warning; or 

by allegedly creating the impression of surveillance.   
As to the imposition of the ﬁD-dayﬂ discipline, even 
assuming arguendo that the General Counsel met his 

initial burden of proving that the Respondent™s animus 
toward Peto™s protected activities was a motivating factor 
in the July 28 discipline, I find that the Respondent has 

met its rebuttal burden of establishing that it would have 
issued the D-day discipline regardless of any of Peto™s 
protected activities.  The judge expressly acknowledged 

that ﬁ[s]ecretly bringing a tape
 recorder to work to make 
surreptitious recordings of conversations,ﬂ including a 
conversation with director of operations Voth, was con-
duct that reasonably could result in discipline.
1  Nonethe-
less, the judge found that the D-day discipline was 
unlawful.  He concluded that the Respondent failed to 
demonstrate that Peto would have received this specific 

discipline, as opposed to some lesser punishment, but for 
his earlier protected activity. 
 The judge placed on the 
Respondent the burden of showing that similar transgres-

sions have resulted in similar discipline.  In my view, this 
burden makes no sense in this context.  The judge™s 
analysis would result in a violation in any situation 

where the misconduct has not
 previously occurred.  
Where, as here, the conduct is of such a nature as to war-
rant discipline, the fact th
at the conduct has never oc-
curred before cannot detract 
from the validity of the dis-
cipline. My colleagues assert that an employer accused of dis-
criminatory discipline may have
 an affirmative defense if 
he can show that a prior employee was subjected to the 

same discipline for ﬁanalogous conduct.ﬂ  However, 
there may be instances, and this case is one of them, 
where no employee has previously engaged in the con-

duct involved herein (surreptitious tape-recording at 
work) or in analogous conduct.  As set forth above, that 
does not immunize the conduct from discipline. 
Similarly, the fact that the Respondent had no rule or 
policy about surreptitious taping does not immunize the 
conduct from discipline.  A rule or policy cannot envis-

age all of the types of misconduct in which an employee 
might conceivably engage.  For example an employer 
may not have an explicit rule or policy against burning 

down the plant, but surely that would not immunize the 
conduct from discipline. 
Finally, and contrary to the statement of my col-
leagues, I am not suggesting that discipline for ﬁnovel 
misconductﬂ would always be privileged.  The case 

would depend in part on the nature of the misconduct.  
For example, if the ﬁnovel 
misconductﬂ is minor in na-
ture, there may well be an in
ference that protected activ-
ity, rather than the minor mi
sconduct, was the motive for 
the discipline.  However, the misconduct here was far 
from minor. 
I also do not agree that 
the language of the D-day 
warning of July 28 independently violated Section 
8(a)(1) or that it can be used
 to bootstrap the otherwise 
unsupported claim that the July 28 warning was moti-
vated by Peto™s earlier protected activities.
2  The warn-
                                                          
 1 Even the General Counsel does not allege that the tape-recording 
was concerted protected activity. 
2 The text of the warning provided: 
The following was observed of this Associate™s behavior 
and or performance: Alan was 
observed concealing a tape re-
corder and microphone.  Alan made other associates aware he 
 SAM™S CLUB
 623
ing, issued promptly after Peto™s unprotected surrepti-
tious taping, clearly stated that Peto was being disci-
plined for this misconduct.  My colleagues and the judge 
rely on the warning™s proscription against ﬁany type of 

conduct which effects [sic] mo
rale in a negative fashion.ﬂ 
But this language cannot be separated from the context in 
which it appears.  The refere
nce is clearly to the unpro-
tected conduct of tape-recordin
g.  There is nothing in the 
warning that would reasonably lead Peto or other em-
ployees to assume that this phrase related to Peto™s ear-

lier protected activity.  
I also find no support for the judge™s finding that the 
warning, ﬁread in the context of Roberts™ unlawful June 
26 statement regarding employee complaints,ﬂ would 
reasonably be understood by an employee as threatening 

discharge for protected activity.
  I agree that, on June 26, 
Roberts interrogated Peto about circulating the petition.  
However, as my colleagues acknowledge, Roberts ut-

tered no unlawful threat.  Nor is there any credited evi-
dence that Roberts made an unlawful statement at the 
June 26 meeting about employee complaints. 
Finally, as noted, I agree that the Respondent™s ques-
tioning of Peto on June 26 was an unlawful interrogation.  
However, I do not agree that it conveyed an impression 

of surveillance.  In my view, Peto would reasonably un-
derstand from that question, and from similar questioning 
the day before, that the Respondent was learning of 

Peto™s activities through open questioning of employees, 
rather than through surreptitious watching of Peto.  Con-
trary to the assertion of th
e majority, it would not be 
ﬁspeculativeﬂ for a questioned employee to infer that the 
inquisitive employer is asking other employees similar 
questions.  Concededly, the employee might then be co-
erced by the inference that other employees are being 
questioned.  However, that does not establish that the 

employee is under the impression that he is being spied 
upon.  Accordingly, I would not find that the Respondent 
created an impression of surveillance.  
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD                                                                                             
 was utilizing the recorder to tape record conversations with man-
agers to ﬁcover his butt.ﬂ 
What is the impact of this behavior/performance on cus-
tomer service, other Associates, 
and the profitability of the oper-
ating unit? 
Negative impact on the morale of all Associates 
within the building. Creates a hostile work environment.
 The behavior expected next ti
me: If there is any feedback 
from other Associates, action taken by Alan or any type of con-
duct which effects morale in a ne
gative fashion within the Club 
Alan will be terminated. 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT  coercively question you about your con-
certed activities protected by the Act. 
WE WILL NOT create the impression that we are engag-
ing in surveillance of your concerted activities protected 

by the Act.  
WE WILL NOT discipline you because you have engaged 
in concerted activities protected by the Act. 
WE WILL NOT threaten you with termination for engag-
ing in concerted activities protected by the Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you 
in the exercise of rights 
guaranteed you by Section 7 of the Act. 
WE WILL NOT prohibit any employee from using 
channels outside the immedi
ate employee-employer rela-
tionship to voice employee concerns about our employ-
ment practices or the need for a union. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful decision-making day discipline issued to Alan T. 
Peto, and 
WE WILL
, within 3 days thereafter, notify him 
in writing that this has been done and that the discipline 

will not be used against him in any way. 
SAM™S CLUB
, A DIVISION OF 
WAL-MART 
CORPORATION  Winkfield F. Twyman, Esq., 
for the General Counsel. 
John B. Nickerson 
and Steven D. Wheeless, Esqs. (Steptoe & 
Johnson), 
Phoenix, Arizona, for the Respondent. 
Mr. Alan Peto, 
Las Vegas, Nevada, for the Charging Party.
 George Wiszynski, Assistant Ge
neral Counsel, UFCW Interna-
tional Union, of Washington, D.C., for the Charging Party. 
DECISION STATEMENT OF THE 
CASE THOMAS MICHAEL 
PATTON
, Administrative Law Judge. I 
heard this case at Las Vega
s, Nevada, on March 27Œ29, 2001. 
The charges were filed by Alan 
T. Peto, an individual, and by 
United Food and Commercial Workers International Union, 
AFLŒCIO, CLC (the Union). Th
e formal documents establish 
the filing and service of the charges. Peto filed the initial charge 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 624 
on August 8, 2000.
1 The initial complaint issued on October 31. 
The final amended consolidated complaint, which issued on 
February 27, 2001, alleges that 
Sam™s Club, A Division of Wal-
Mart Corporation (Respondent or 
the Employer), violated Sec-
tion 8(a)(1) and (3) of the Nati
onal Labor Relations Act (the 
Act) by discriminating against employees Alan T. Peto and 
Allen Kelley and by engaging 
in other conduct that independ-
ently violated Section 8(a)(1) of the Act. 
The following findings are based on the entire record, includ-
ing the posthearing briefs filed by the General Counsel, the Em-
ployer, and the Union. Many of the facts are not in dispute. In 
assessing credibility testimony contrary to my findings has not 
been credited, based on a review 
of the entire record and consid-
eration of the probabilities and the demeanor of the witnesses. 
See 
NLRB v. Walton Mfg. Co.,
 369 U.S. 404, 408 (1962). 
FINDINGS OF FACT
 I. JURISDICTION AND LABOR ORGANIZATION STATUS
 The Respondent is a corporation that operates a retail busi-
ness known as Sam™s Club located on Spring Mountain Road in 
Las Vegas, Nevada (Store 6382), where the Respondent is en-
gaged in the retail sale of food and consumer products. The 
Respondent admits facts establis
hing that it meets the Board™s 
jurisdictional standards and that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. Respondent admits that
 the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
1. Incidents involving Peto 
Alan T. Peto is an employee at Store 6382. At the time of the 
hearing Peto had worked for the Employer for almost 7 years. 
His job was membership sales clerk, which involved involving 
dealing with customers in the 
sales area. He worked under a 
team leader. Peto™s team leader is not alleged to be a statutory 
supervisor and that issue was not litigated. Next in the hierar-
chy above Peto is business mana
ger Donna Burton. At the time 
of the hearing Burton had been transferred to another of the 
Employer™s stores. Burton™s i
mmediate superior was store 
manager Greg Roberts. Robert
s worked under Scott Voth, who 
was the director of operations of
 six of Sam™s Club stores in 
Nevada and Arizona. The Employ
er admits that Burton, Rob-
erts, and Voth were statutory supervisors and agents of the 
Employer. 
In June, sometime before June
 25, Peto prepared and circu-
lated a petition among Respondent™
s employees. The subjects 
of the petition included the hiring of new employees at higher 
wage rates than current employ
ees and of new employees being 
given special consideration fo
r a manager-training program. 
The first signature on the petition is that of Peto. Eventually 33 
employees signed the petition, which is addressed to Tom 
Grimm, a vice president of the Employer. 
                                                          
 1 All dates are in 2000, unless otherwise indicated. 
a. June 25 conversation between Burton and Peto 
On about June 25 Burton had a conversation with Peto at the 
Store. No one else was present.
 Burton testified that she ap-
proached Peto after a number of employees had come up to her 
and had told her, that ﬁthere
 was something in writing going 
aroundﬂ about wages. She identified one of the employees as 
Traci Mulhall. Burton testified that Mulhall related that she had 
not seen what was being circulated and that her report to Burton 
was based on what she had been told. Burton did not describe 
the conversations she had with 
other employees or identify 
them.
2 Burton insisted that Mulhall had not described the writ-
ing as a ﬁpetition.ﬂ She did not specifically deny that she was 

aware that the writing was a petition, based on her conversa-
tions with other employees. 
Peto™s account of the conversation was as follows:  
 Q. And what did she say to you?  

A. She said that she heard there were some things go-
ing around the Club and did I know anything about it.  
Q. So what did you say to her?  
A. I said, ﬁI don™t know what™s going on.ﬂ  
A. She said, ﬁI know you™d tell me the truth about 
what™s going on.ﬂ  
Q. What did you say?  

A. That was basically it because we just walked off in 
our separate paths.  
Q. How long was the conversation?  
A. Very short. Maybe two to five minutes. Not very 
long.  Burton testified that after closin
g time that day, and about an 
hour after Mulhall had given her the report, she spoke with Peto 
in the electronics department. Burton™s account of the conversa-
tion was as follows:  
 Q. Tell us what was said 
in the conversation between 
you and Mr. Peto on or about June 25th, 2000.  
A. I had just asked him if he had heard or seen any-
thing that was in writing 
going around, something about 
wages. And his reply was, ﬁNo.ﬂ  
Q. And then what?  
A. He turned around and walked away, and I went on 
doing my business. 
 Burton stated that the conversation occurred near Peto™s 
workstation and lasted about a 
minute. She had known Peto for 
about 4 years and spoke with him on a daily basis. She credibly 
testified that she had a friendly relationship with Peto and that 
in the past they had discussed personal and family matters. 
I did not find either Peto or Burton to be particularly impres-
sive witnesses. While Peto is a current employee, he is also an 
employee of the Union. I accordingly attach less weight to the 
fact that he is testifying against his employer. Absent any con-
text, it seems improbable that Pe
to would not have asked Bur-
ton what she was talking about, if she had merely said she 
ﬁheard there were some things going around the Club and did I 
                                                          
 2 There is no evidence and no contention that the reports made to 
Burton by Mulhall and the other employees were the fruits of Sec. 
8(a)(1) conduct. 
 SAM™S CLUB
 625
know anything about it.ﬂ I credit Burton regarding this conver-
sation because, on balance, Bu
rton™s testimony is somewhat 
more probable and regarding th
is conversation her testimony 
was somewhat more credibly offered. 
b. June 26 Burton and Roberts™ meeting with Peto 
In the early afternoon of June 26, shortly after he clocked in, 
Peto was called into a meeting with Roberts. The meeting was 
held in a room called the ﬁcoaches office.ﬂ The room was ap-
proximately 30 feet square and served as Roberts™ office and 
was also used by other manage
rs. Burton was present, but did 
not speak. Merchandise manager,
 David Counts, was also pre-
sent. Counts was a supervisor who was in the office on unre-
lated business and his presence during the discussion between 
Roberts and Peto was a coincidence, but the reason for his pres-
ence was not explained to Peto. It is undisputed that no other 
employees were present. Peto, Roberts, Counts, and Burton 
each testified about the incident. Peto testified that following 
the conversation he returned to his work area. He said he told 
two or three other employees wh
at had happened, but the only 
one he recalled by name was 
employee Linda Brown. Brown 
was not a witness. 
Peto offered the following account of the June 26 conversation.  
 Q. What did Greg Roberts say to you?  
A. He said, ﬁWhat™s going on?ﬂ  
Q. And when he said this, what was your perception of 
his demeanor?  
A. He appeared to be very angry and upset.  
Q. How could you tell that he was very angry and up-
set?  
A. He was leaning into me, 
basically staring me down, 
h[is] hand was shaking, and I could just, you know, tell it 
in his voice.  
Q. What did you say to him?  
A. I said, ﬁI don™t know what™s going on.ﬂ  

Q. What did he say?  
A. He said, ﬁI hear that y
ou™re circulating a petition.ﬂ  
Q. Did you say anything?  
A. I said, ﬁI really don™t wa
nt to talk about that.ﬂ  
Q. What did he say?  
A. He said, ﬁWell, did you sign a petition?ﬂ  
Q. What did you say?  
A. I said, ﬁYes, I did.ﬂ  
Q. What did he say?  
A. He said, ﬁWell, if you signed a petition, then you™re 
as responsible as the other people.ﬂ  
Q. What did you say?  
A. Well, he then continued on. He said that ifŠﬂ that 
you™re causing a disturbance and disruption in the Club 
for, you know, signing the petition.ﬂ  
Q. Did you say anything at that point?  
A. No, I did not.  
Q. Did he ask you what was on the petition?  
A. Yes, he did.  
Q. Do you recall exactly what he said?  
A. I can™t recall word-for-w
ord what he said, no.  
Q. Okay. Do you recall your response to his questions 
about what was on the petition?  
A. Yes, I do.  
Q. What did you say?  
A. I said yes to all questions except for the very last 
one which I honestly cannot re
member if it was on the pe-
tition or if it was not on the petition.  
Q. Did he ask you where the petition was at that time?  
A. Yes, he did.  
Q. What did you reply?  
A. I said, ﬁI don™t know wh
ere the petition is.ﬂ  
Q. Was that a true statement?  
A. No, it was not.  
Q. Did you know where the petition was?  
A. Yes, I did.  
Q. Where was it?  
A. It was in my back pocket.  
. . . .  
Q. What else did Mr. Roberts 
say to you at that time?  
A. He wanted to know if someone on the outside or a 
union was telling me to circulate the petition.  
Q. And what did you say to him?  
A. I said, ﬁNo, they were not.ﬂ  
Q. Did he ask youŠrephrase. Did he indicate to you 
what future actions he would ta
ke in regards to the petition?  
A. He said that he would send feelers out into the Club 
to see what the mood of the Club was and where the peti-
tion was.  . . . . 
Q. How long was this conversation with Mr. Roberts 
total?  
A. About 20 or 30 minutes. 
 Counts offered the following version of the June 26 conver-
sation. Counts, Burton, and Robe
rts were in Roberts™ office. 
Peto walked past the open door of the office and Roberts asked 
him to come in. According to Counts, Roberts asked Peto if he 
knew anything about a writing going around concerning some 
associates upset about wages. Pe
to replied that he didn™t know 
anything about it and Roberts told Peto that he could feel free 
to use the open door policy and they could not address issues 
unless they were made aware of
 the issues. Counts described 
Robert™s demeanor as ﬁregular 
conversation,ﬂ that he was pro-
fessional, did not appear angry, 
did not raise his voice, and did 
not lean into Peto. Counts specifically denied that Roberts said 
that he had heard that Peto was passing around a petition, that 
he said that Peto was causing a di
sturbance, that he asked Peto 
if he had signed the petition or that Roberts told Peto that if he 
signed the petition he was just as
 responsible as the other peo-
ple. Counts also denied that Ro
berts asked Peto if someone on 
the outside or a union was asking him to do this. Counts testi-
fied that he did not recall that Roberts asked who had the peti-
tion or saying that he was going to put feelers out to find out 
what was going on. 
The following is a summary of Burton™s testimony describ-
ing the June 26 meeting. She re
membered Roberts asking Peto 
if he knew anything about the writing and that Peto said he did 
not. She denied that Roberts used the word ﬁpetition.ﬂ She re-
lated that Roberts asked Peto if there were issues that they 
could address and that Peto said
 there were not. She did not 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 626 
recall if Roberts referred to an open door policy. Burton de-
scribed the tone of the conversation as calm and denied that 
Roberts raised his voice or displayed anger verbally or nonver-
bally. She denied that Roberts leaned into Peto and testified that 
they were about five feet apart. Burton testified that she did not 
recall Roberts telling Peto that he heard that Peto was passing 
around a petition or that he was 
causing a disturbance. She did 
not recall Roberts asking Peto whether he had signed a petition. 
She denied that Roberts told Peto that if he signed the petition, 
he was just as responsible as 
the other people were. She denied 
that Roberts asked Peto who had the petition or Peto stating that 
he did not know who then had th
e petition. She denied that 
Roberts™ said he was going to put out feelers. 
In her affidavit taken during th
e investigation Burton stated:  
 Within two days after this conversation, I remember a conver-
sation in Greg™s office. Alan 
Peto, Greg, and myself were pre-
sent. It happened some time after 1:00 p.m. because Alan 
usually starts work at 1:00 p.m. I remember Greg asking Alan 
if he knew anything about the petition, and Alan said ‚no.™. . . 
At the time Greg told him what a great asset he was to the 
company, and at the time Greg asked Alan what he could do 
to make him happy. I remained quiet throughout the conver-
sation. The conversation was five to seven minutes. 
 Roberts offered the following version of the conversation.  
 A. Mr. Peto was going toward
s his work area, and was 
asked if he™d come in and have a conversation with us.  
. . .  
Q. When he came into the room, did he sit down?  
A. Yes.  
Q. And you were seated?  
A. Yes.  
Q. And Ms. Burton was seated?  
A. Yes.  
Q. Okay. How about Mr. Counts, was he standing or 
seated?  
A. As I stated, I believe 
he was standing over by the 
file area, in fact, I think he was in there inadvertently. It 
was just going to be Donna and 
myself and Mr. Peto in the 
conversation, but I think David came in to pick up some 
paperwork.  Q. When Mr. Counts was st
anding, was he standing 
within three feet of Mr. Peto, or was he further away?  
A. I™d say he was about five feet, a little bit more 
probably, right in that range.  
. . .  
A. The conversation was predominantly me speaking 
to Mr. Peto.  
My conversation was brief a
nd just basically, . . . do 
you know of any concerns that 
are out there, as we™ve dis-
cussed before, you know, if I don™t know what the con-
cerns are, I can™t react to anything. And I™d asked him if 
he had any concerns, he said no. He had been pretty short 
with his answer. At that point, I asked him, you know, 
some of the concerns that were brought to my attention are 
you know nothing about, and he again said no.  
Q. Did you identify what th
e concerns were, as you 
knew them?  
A. The only thing that I™d know
n at that point was that 
there was something in writing, and it was concerns of 
pay, and I believe that I did, yes.  
Q. Okay. And so you told him that you heard that there 
were concerns and there was something in writingŠ
concerns about pay, and th
at there was something going 
around in writing?  
A. Yes.  
Q. Okay.  
A. He said no. I basically 
told him, you know, we have 
an open door policy. If you feel that it™s something we 
need to hear about, as we™ve discussed in meetings, it™d be 
something that would be important so that I know, so if 
there is any way we can address, we™d like to.  
Q. Did you ask him if he™d seen something going 
around in writing?  
A. No.  
Q. Did you ask him if he had something in writing that 
he physically was in possession of?  
A. No.  
Q. At any timeŠwell, let me ask you. How long did 
the conversation last?  
A. Between five and ten minut
es. It was a pretty short 
conversation.  Q. Did Mr. Peto ever offer information to you affirma-
tively or did he volunteer any information to you at any 
time during the conversation?  
A. No, he did not. 
 Based on my assessment of the 
demeanor of the witnesses 
and the probabilities, I conclude that none of the witnesses were 
entirely accurate or credible in their testimony regarding the 
June 26 meeting. I am convinced 
that Peto greatly embellished 
and exaggerated his account, ma
king it difficult to objectively 
separate fact from fiction. Hi
s melodramatic description of 
Roberts being so angry that his hands shook as he leaned into 
Peto was unconvincing. Testimon
y regarding significant parts 
of his testimony was elicited by leading questions. The testi-
mony of Counts, Burton, and R
oberts was largely conclusory 
and their claimed lack of recall regarding significant details is 
suspect. 
I found credible the testimony th
at described the meeting as 
being shorter that the 20 to 30 minutes claimed by Peto. It ap-
pears most probable that the meeting lasted no longer than 5Œ10 
minutes. I credit Peto™s testim
ony that Roberts described the 
document a petition. The testim
ony offered by the Employer 
that there was no mention of a petition on June 26 was not 
credibly offered and appears improbable. The testimony that 
the petition was referred to as
 ﬁsomething going around in writ-
ingﬂ seems contrived and wa
s unconvincing. The document 
was clearly a petition and Burt
on acknowledged that she had 
spoken to a number of employees about the matter before she 
spoke with Peto on June 25. Bu
rton never claimed ignorance of 
the nature of the document. It
 seems probable that the Em-
ployer knew that the document was a petition and described it 
as such in the June 26 meeting. 
 SAM™S CLUB
 627
Based on my observation of the witnesses and taking into 
account the probabilities, I conclude that credible evidence 
establishes that the meeting was 
tense and that it was not ﬁregu-
lar conversationﬂ as described by Counts. I credit Peto™s testi-
mony that Roberts began the me
eting by asking Peto, ﬁWhat™s 
going on?ﬂ that Peto replied,
 ﬁI don™t know what™s going on,ﬂ 
that Roberts told Peto that he had heard that Peto was circulat-
ing a petition about associates™ 
wages and that Peto answered 
that he did not want to talk about it. Thus, I found Peto™s ac-
count of what was said initially to be credible, except that I 
credit Counts™ testimony that Roberts described the petition as 
addressing wages. The balance of
 Peto™s testimony regarding 
the meeting was partly
 illogical, was not 
convincing and is not 
credited. I find that the meeting ended with Roberts telling Peto 
that he could feel free to us
e the open door policy and the Em-
ployer could not address issues 
unless they were made aware of 
the issues. The credible evidence does not permit more detailed 
findings regarding what was said. 
c. Peto™s letter in early 
July to corporate management 
In early July Peto sent an undated two-page letter to Greg 
Spragg, a regional vice president of the Employer. The letter 
included a partial description of Peto™s version of the June 26 
conversation in Roberts™ office
. The letter expressed concern 
that Roberts would discriminate against Peto because of the 
petition, registered concern regarding working conditions at 
Store 6382, and requested Peto™s 
transfer to another store. I 
have considered this letter in resolving the credibility issues 
regarding the June 26 meeting. 
d. July 28 discipline of Peto 
On July 28 Peto was called to Ro
berts™ office. Roberts, Donna 
Burton, and director of operations, Scott Voth, were initially 
present and each testified regarding the meeting. The testimony 
about the part of the meeting when 
all four were present is largely 
consistent. A composite of the credibly offered and probable 
testimony establishes that Voth told Peto that he wanted to dis-
cuss a report he had received regarding Peto carrying a concealed 
tape recorder in the store and indicated that this concerned him. 
Peto admitted that he had been tape
 recording. Voth asked Peto if 
he was then taping their conversati
on and Peto said that he was. 
Voth asked him to take out the recorder, which was concealed, 
and turn it off. Peto complied. Voth asked Peto why he was doing 
this, and Peto said he did not wish to discuss the matter with 
Roberts in the room. Voth instructed Roberts and Burton to leave 
the room and the conversation continued. The accounts of Voth 
and Peto vary. 
Voth describe what was said next as follows:  
 Alan then said that he felt he had to do it to cover his 
butt. And I said from what, your evaluations have all been 
high. The feedback I get from your management team is 
you do a good job, I™m just trying to understand why he 
would find the need to do that.  
Didn™t get a further explanation from Alan. I then in-
formed him that because he was covertly taping, that I was 
going to administer a decision-making day. 
 In contrast, Peto testified:  
 I told him why I decided to bring a tape recorder to 
work, mainly being that I felt
 that I would be interrogated 
or questioned again about the petition, and also I felt I was 
being targeted because of prior union activity.  
. . .  
He said he didn™t know anything about any petition or 
prior union activity, and that I would be receiving a D-day 
for bringing a tape recorder to work. 
 I credit the testimony of Voth over that of Peto because it 
was more credibly offered an
d seems more probable. Voth 
acknowledged that at the time he
 met with Peto, he had been 
told by Roberts that reports ha
d been received from employees 
that Peto had asked employees to sign a letter to Tom Grimm 
regarding wages. Voth testif
ied that he was unaware of 
Robert™s asking Peto about wh
ether ﬁthere was something in 
writing going aroundﬂ among employees prior to the July 28 D-
day. To the extent that Voth™s testimony is offered as a denial 
that he had knowledge that Robe
rts had met with Peto about the petition prior to July 28, th
at denial is not credited. 
Voth credibly testified regarding what then occurred. He 
gave Peto a completed ﬁCoaching For Improvementﬂ form 
imposing D-day discipline and told Peto that he would have to 
take a day off and that he woul
d have to write an action plan 
before he came back to work. Peto signed the form. Voth had 
Roberts sign the D-day form as supervisor and Burton as a 
witness. Voth™s name does not 
appear on the D-day form and 
he did not sign the form. Voth credibly testified that he had no 
further involvement in the discipline and did not review Peto™s 
action plan or discuss the matter 
further with Roberts or Burton. 
Decision making day or D-day discipline is the third and fi-
nal step in the Employer™s form
al progressive discipline system 
called ﬁcoaching for successﬂ that is described in a written cor-
porate policy statement. The first two steps are ﬁlevel oneŠ
verbal coachingﬂ and ﬁlevel two-written coaching.ﬂ The Em-
ployer™s policy statement describing the coaching for success 
program emphasizes that coachin
g for improvement is designed 
to be progressive, but permits ma
nagement to skip steps. The 
policy states that if an employ
ee engages in other conduct that 
would warrant a second D-day w
ithin 12 months, the employee 
is subject to immediate discharg
e. An employee who is being 
disciplined with a D-day is required to take the next work day 
as a paid day off for self-evaluation and to prepare a written 
ﬁaction planﬂ describing planned improvement. The policy 
statement provides that on the first day that the employee re-
turns to work the employee™s s
upervisor will review the action 
plan with the employee. 
The policy also describes what
 is designated ﬁlevel four-
termination.ﬂ The policy states th
at level four addresses gross 
misconduct and that coaching for improvement will not be used 
to address gross misconduct. 
Indeed, level four misconduct 
makes an employee subject to immediate discharge. One cate-
gory of gross misconduct described 
in the policy statement is 
ﬁSerious Harassment/Inappropriate Conduct.ﬂ In addition to 
gross misconduct, the policy stat
ement defines two categories 
of employee conduct that woul
d warrant discipline under the 
progressive coaching for success program. One is deficient job 
performance and the other is misconduct. Several examples of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 628 
misconduct are listed. One example is ﬁharass-
ment/inappropriate conduct.ﬂ The policy does not provide spe-
cific examples of deficient job performance, but defines it as 
not meeting reasonable expectati
ons and standards. There is no 
evidence and no contention that Peto™s job performance was 
deficient. To the contrary, he 
had a history of favorable per-
formance reviews. 
The D-day warning issued to Peto states:  
 The following was observed of this Associate™s behav-
ior and or performance: Alan was observed concealing a 
tape recorder and microphone. 
Alan made other associates 
aware he was utilizing the record
er to tape record conver-
sations with managers to ﬁcover his butt.ﬂ
  What is the impact of this behavior/performance on 
customer service, other Associ
ates, and the profitability of 
the operating unit? 
Negative impact on the morale of all 
Associates within the building: Creates a hostile work en-
vironment.  
The behavior expected next time: 
If there is any feed-
back from other Associates, ac
tions taken by Alan or any 
type of conduct which effects 
morale in a negative fashion 
within the Club Alan will be terminated.
  The italicized words were handwritten on a form, inferentially 
by Voth. 
On issuing the D-day discipline, Voth called Burton and 
Roberts back into the office, They signed the D-day form, gave 
it to Peto to review and sign and instructed him to submit an 
action plan. Peto then left the store, went to his home, prepared 
an action plan and sent it by fa
x to Burton. In the action plan 
stated:  
 Alan™s plan of action to address the coaching:  
 1. Come into work on time like usual.  

2. Report to workstation and perform job responsibili-
ties as listed and instructed as usual.  
3. Only talk to other asso
ciates regarding job func-
tion/related issues only, will politely not talk to them re-
garding any other non-job related issues (Will still greet 
associates like usual ‚Hello™, etc. but will not go beyond 
that unless it has to do with member service or job related 
functions).  4. Members will still be given the same high attention 
and service they always receive with me.  
5. Will not be personally concerned with or listen to 
any Sam™s Club/Wal-Mart intern
al disputes, internal prob-
lems, rumors, gossip, etc. unl
ess told to do so by manage-
ment (see bullet #3). I simply will clock in and do my job 
and then leave.  
6. Meet all goals and standards to the best of my abil-
ity as usual.  
7. Leave for the end of the 
day and not exceeding 37. 5 
hours per week unless otherwise 
instructed by a manager.  
A detailed chronological report of what I did that day 
can be provided if needed. 
 Peto testified that he then called the store and spoke to Bur-
ton, telling her that he was going
 to fax in his action plan and 
she said that would be fine. He 
testified that he then faxed the 
plan to the store and called Burton and asked her if it was an 
acceptable plan. According to Peto, she told him that it was an 
acceptable plan and that he believed that she said that she had 
given it to Roberts. 
Burton confirmed that Peto called her to tell her that he was 
sending the action plan by fax and that she told him that she 
would be sure to take it off the fax machine. She testified that 
she took the fax off the machine and took it to Roberts™ office 
and left it for him because of the confidential nature of the 
document, but testified that she 
did not review the action plan. 
Burton denied that she had the second telephone conversa-
tion with Peto that day, as de
scribed by Peto. She specifically 
denied indicating to Peto that the action plan that Roberts had 
issued to Peto was acceptable, states that she was not the person 
who issued the D-day disciplin
e and that the person who had 
issued the D-day would review that adequacy of the action 
plan. The General Counsel argues that these denials should not 
be credited, and points to asserted inconsistent statements in the 
affidavit she gave during the administrative investigation, men-
tioned earlier. The pertinent portions of the affidavit were not 
read into the record. Burton™s testimony on cross-examination 
included the following testimony regarding the affidavit:  
 Q. So this is not your statement, correct?  
A. That is my statement, but it™s incorrect.  
Q. This is your statement. So if it™s your statement, 
then your statement at the time was you recall receivingŠ
you recall reviewing Alan Peto™s plan of action after his 
D-day discipline, correct?  
A. Yes.  
Q. And if it™s your statement, then you stated Alan 
asked you if that plan of act
ion would be okay, correct?  
A. Correct.  Q. And if it™s your statement, then you said it would be 
fine upon his faxing it over to you, correct?  
MR. WHEELESS
: Objection; vague as to time, specifi-
cally before or after the faxing.  
THE COURT: Overruled. You can clarify that your-
selfŠ 
. . . . Q. And in your statement, you said that youŠyou said 
that it, the plan of action, would be fine, correct?  
A. Yes.  
THE COURT: Ma™am, are you saying that™s what your 
statement says, or are you saying that™s what happened?  
THE WITNESS: That™s what my statement says.  
Q. (By Mr. Twyman:) And it™s your testimony now 
that you do not recall reviewing 
his plan of action, correct?  
A. Correct.  . . .  
Q. And it™s your statement now that you do not recall 
saying the plan of action 
would be okay, correct?  
A. Correct.  Burton testified that it was her understanding that Voth had 
issued the D-day. As noted earlier, while Voth gave the D-day 
warning to Peto and inferentia
lly was its author, Roberts was 
actually the supervisor
 who signed the form.  SAM™S CLUB
 629
The conflicting testimony re
garding the purported second 
telephone conversation between Burton and Peto is relevant to 
an argument advanced by the Ge
neral Counsel, discussed later 
in the analysis section, that Peto™s tape recording was a pretext 
for issuing the D-day discipline and that Peto was unlawfully 
restricted in soliciting. 
I was not favorably impressed w
ith the testimony of either 
Peto or Burton regarding a se
cond telephone conversation on 
July 28. Based on their demeanor and the probabilities, I con-
clude that there was a second conversation between Peto and 
Burton regarding his faxing the action plan, but that the testi-
mony of Peto regarding what was said was not convincingly 
offered and is improbable. It se
ems probable that Peto did have 
a second telephone conversation with Burton. The wording of 
the action plan is not responsive 
to tape recording and the re-
cord suggests that it was a calculat
ed attempt by Peto to bolster 
his claim that the Employer™s 
stated concern about tape re-
cording was a pretext and that
 the D-day impermissibly re-
stricted solicitation. It does no
t seem probable, however, that 
Burton would have told Peto that 
ﬁit was an acceptable plan.ﬂ It 
is improbable that she would ha
ve presumed to assess the ade-
quacy of Peto™s response to a D-day issued by Voth, a man-
agement official above the store 
manager. I do not credit Peto™s 
testimony on this issue. The testimony regarding the affidavit is 
insufficient to warrant a different
 conclusion. Thus, I conclude 
that the evidence does not establis
h that Burton voiced approval 
of the action plan. 
Roberts testified that he had the day off when Peto first re-
turned to work following the D-day. Roberts said that on the 
next day he returned to work he asked Burton whether Peto had 
submitted an action plan and she said he had. According to 
Roberts, he never reviewed Pe
to™s action plan and had never 
seen it until the unfair labor practice proceeding. Roberts testi-
fied that either he or Burton should have reviewed the action 
plan and that they had ﬁscrewed up.ﬂ This testimony is highly 
improbable and was not credibly o
ffered. Peto™s tape recording 
was considered so significant that Roberts brought the matter to 
the attention of management ab
ove the store level. Voth per-
sonally handled the discipline, 
and required Roberts to sign as 
the supervisor issuing the discipline. Voth clearly delegated to 
Roberts the responsibility to followup on Peto™s action plan. 
Robert™s denial that he inquired about the action plan when he 
returned to work, but did not
 read it, is not credited. 
The credible evidence shows that no supervisor or manager 
ever met with Peto to review the action plan with him, as speci-
fied in the corporate policy discussed earlier. The only evidence 
of such a review is Peto™s testimony that Burton told Peto in a 
telephone conversation that his action plan was acceptable and 
that testimony has not been credited. 
e. November 17 Voth™s conversation with Peto 
Voth and Peto had a conversation at Store 6382 regarding 
the Employer™s rules on solicita
tion and distribution. Peto did 
not remember the exact date, which is not critical, but a file 
memo prepared by Voth immediately after the conversation 
shows the date to have been 
November 17. Sometime before 
the conversation Peto became involved in organizing activities 
on behalf of the Union. 
Peto testified that as he was leaving an employee breakroom, 
Voth asked to speak with him. Peto
 testified that Voth said that 
he heard that Peto was talking about the Union on the clock and 
he wanted to make Peto 
aware of the Employer™s no-
solicitation/no-distribution policy. Peto said that Voth told him 
that he could talk about the Un
ion while he was on his break or 
at lunch in the breakroom, but not in the work area. Peto said 
that he asked Voth about United Way and Children™s Local 
Network, asserting that the Em
ployer had employees solicit for 
money for these organizations while they were on the clock. 
Peto testified that Voth replied that these were allowed, as they 
were part of a company program. 
Voth also testified regarding 
the conversation. He specifi-
cally denied telling Peto that the Employer™s policy prohibited 
talking about the Union on the clock and testified that he told 
Peto that he was prohibited from soliciting for the Union on the 
selling floor. Voth™s testimony on this issue is credited because 
it was more credibly offered and is more probable. Voth identi-

fied a memo regarding the conversation that he credibly testi-
fied he made immediately after the conversation. The memo 
was received into evidence without objection. The memoran-
dum reads as follows:
3  11/17/00  
On Nov 17 2000 I informed Allen Peto that associates 
had expressed concerns that
 he was handing out union lit-
erature and inviting associates to union meetings while on 
the sales floor and while they were clocked in. I let Allen 
know that he had the right to
 engage in union activity but 
that the company also had the right to enforce policy. I in-
formed him that Sam™s has 
a no-solicitation policy and 
that we do not allow anyone to solicit on our selling floor 
and to our associates while clocked in. I informed him that 
I was giving him fair warning 
of this policy. He responded 
with ﬁWhat about Associates being solicited for the United 
Way?ﬂ I told him that the United Way campaign was ar-
ranged by the home office. 
He said ﬁOKﬂ then walked to the membership desk.  
 Scott Voth [signature] 
 Based on considerations of dem
eanor and the probabilities, I 
find Voth™s memo to be the most
 reliable and accurate account 
of what was said. 
2. Incidents involving Allen Kelley 
a. Late JulyŒearly August co
nversation between Roberts and 
Allen Kelley 
Employee Allen Kelley offered the following account of a 
conversation he said he had w
ith Roberts at Store 6382 on an 
unspecified day in late July or early August.
4 No one else was 
present. Roberts approached Kelley and said that they needed 
to discuss the ﬁU-word.ﬂ Kelley
 asked what Roberts was talk-
                                                          
 3 The spelling and punctuation are as 
in the original. With the excep-
tion of the signature of Voth the or
iginal was hand printed in all capital 
letters. 4 On August 8 Peto filed the in
itial unfair labor practice charge 
against the Employer. The record is 
insufficient to determine whether 
this asserted conversation was before or after the fili
ng of the charge.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 630 
ing about and Roberts replied,
 ﬁYou know what I™m talking 
about, the U-word.ﬂ When Kelley continued to say he did not 
understand, Roberts told Kelley, 
the ﬁunion word.ﬂ Roberts told 
Kelley that he was upset with 
Kelley because he had spoken to 
some fish vendors who were a billion-dollar concern with the 
Sam™s Club division of Wal-Mart Corporation and accused him 
of speaking to the vendors about low morale and productivity 
of the store and suggesting to the vendors that perhaps what 
was needed was a good union. Kelley testified that Roberts 
went on to ask if it did happen, which Kelley admitted after 
Roberts said he had witnesses. 
Roberts was described as angry, 
telling Kelley that he was lowe
ring morale and productivity in 
the store by saying things like 
that, and it was a negative com-
ment that might hurt business. R
oberts explained that this fish 
vendor was a very major concer
n from Hawaii. Roberts added 
that Kelley told him to not speak to anyone else regarding any-
thing concerning the U-word and union matters and instructed 
Kelley to discuss these matters with Roberts, in his office only, 
and not speak with anyone else concerning union matters what-
soever. Roberts then told Kelley that unions were not good for 
employees because management 
could not get rid of rotten 
apples, unions take money from y
our pocket, and basically they 
were crappy. Kelley testified that Roberts contended that an 
employer could not effectively deal with the employees where 
there was a union. Roberts informed Kelley that Wal-Mart had 
a policy about not discussing uni
onization or unions at Sam™s 
Clubs, and furthermore that Kelley
 was not to discuss this mat-
ter with anyone. Kelley testified that Roberts told him not to 
speak with Alan Peto about his union concerns. According to 
Kelley the conversation concluded with Kelley remarking that 
he was a former union steward and that unions tend to protect 
employees from abusive 
management decisions. Roberts testified that in late July or early August a man 
named Jed, a part owner of Se
afood Hawaii spoke with him at 
the store about Kelley. Roberts stated that Jed approached him 
and said that he might have 
a problem. Seafood Hawaii was a 
supplier. Jed reported that Kell
ey had told him that Sam™s Club 
sucked, that he did not enjoy working there and something to 
the effect that the employees needed a union. Roberts testified 
that he apologized to Jed a
nd thanked him for telling him and 
letting him know that he should ﬁt
alk to one of my associates, 
who™s obviously upset about his job.ﬂ 
Roberts testified that later the same day he was working in 
the marketing office on a computer and Kelley approached him 
on another matter and Roberts op
ened a discussion of Kelley™s 
conversation with Jed. Roberts 
offered the following account of 
the conversation. Roberts began by
 telling Kelley that Jed from 
Seafood Hawaii had a conversati
on with him and Kelley said, 
ﬁOh that.ﬂ Roberts told Kelley that Jed said that Kelley was 
very upset about work and Robe
rts pointed out that Jed was a 
vendor and that was not the forum to correct problems, pointing 
out that the employer had an open
 door. Roberts stated that this 
was the only conversation he had with Kelley on the subject. 
Roberts denied the truth of the 
statements Kelley described in 
his testimony and denied that 
the discussion occurred in the 
electronics department. Roberts te
stified that he viewed it as 
being a problem for an employee to ﬁbadmouthﬂ the company 
to a vendor. 
The General Counsel, the Union, and the Employer have 
each advanced arguments addressing the resolution of the 
credibility issues presented by th
e versions of this conversation 
described by Kelley and Roberts. There is objective evidence of 
reasons for bias by both Roberts and Kelley. Roberts supported 
the Employer™s opposition to unions and was responsible for 
Kelley™s later termination, while Kelley testified as a former 
employee who had resigned unde
r pressure for alleged unpro-
tected misconduct of a seriou
s nature and who had been 
ﬁcoachedﬂ repeatedly for reasons unrelated to protected activ-
ity. Kelley had received a level 2-written coaching unrelated to 
protected activity on July 14. The General Counsel acknowl-
edges that at the time of the conversation at issue Kelley was 
not an open organizer and the evidence does not establish that 

he would have been viewed as an ally of Peto. 
I was not favorably impressed with the demeanor of either 
Roberts or Kelley. Moreover, th
e accounts of both seem im-
probable. Roberts™ version is brief in the extreme and lacking in 
detail. In contrast to Roberts, Kelley™s testimony appears to 
have been greatly exaggerated and embellished and it was not 
offered in convincing fashion.
 Considering all the foregoing 
and my observation of the witnesses, I find that Roberts™ ac-
count was as credibly offered and is as probable as that of Kel-
ley. The General Counsel had the burden of establishing the 
credibility of Kelley over that 
of Roberts regarding what was 
said during their conversation, whic
h is alleged to have violated 
Section 8(a)(1). If the factors fa
voring the credibility of Roberts 
are in equipoise with factors fa
voring Kelley, the alleged state-
ments as described by Kelley can
not be found to have occurred. 
In Tomatek, Inc.,
 333 NLRB 1350 (2000); 
El Paso Natural Gas 
Co., 193 NLRB 333(1971). This is not to say, however, that a 
finding of a violation cannot be
 found based on the statements 
admitted by Roberts in his testimony if they are otherwise 
unlawful or that his admitted statements cannot be considered 
in deciding if the Employer ha
s otherwise violated the Act. 
b. September 3 D-day discipline of Kelley 
On September 3, Roberts impos
ed D-day discipline on Kel-
ley for malicious gossip. The credible evidence shows that 
during the 4-month period befo
re September 3 Roberts had 
counseled Kelley several times 
regarding gossip at work. One 
of the earlier events involved 
employee Charles Johnson, who 
had told Roberts that he would 
like to get into a supervisory 
role, but he had been told that he would never be promoted 
because Roberts had it in for him. Roberts asked Johnson where 
he got that information and Johnson said that the source was 
Kelley. Roberts assured Johnson that the report was not accu-
rate and that the only obstacl
e to his advancement was his 
availability. Roberts asked Kell
ey if Johnson™s report was true 
and Kelley admitted that it was. Kelley told Roberts that he had 
heard the report from someone else, but that he could not re-
member the employee. Roberts c
ounseled Kelley regarding the 
Johnson incident, telling Kelley that
 such gossip was harmful to 
the workplace, showed a lack of respect for the individual, 
caused a hostile working environment, and that Kelley should 
refrain from talking about people unless he had firsthand in-
formation.  SAM™S CLUB
 631
The September 3 D-day form notes that Kelley had been 
coached on numerous occasions regarding gossip and describes 
two recent problems with gossip by Kelley that occurred after 
Kelley had been coached regard
ing the Johnson incident. One 
was admitted statements by Kelley to other employees regard-
ing Roberts™ salary that were 
factually not correct. The other 
involved statements by Kelley to the night crew team leaders 
that another team leader was being transferred to nights to clean 
up the mess and possibly replace 
one of the current team lead-
ers. Roberts credibly testified that Kelley™s remarks to the night 
crew had resulted in team lead
er Candy Profit coming to Rob-
erts in tears. After reassuring Profit that the report was untrue, 
Roberts had asked Kelley about th
e matter. Kelley had initially 
denied that he was responsible fo
r the report, but later admitted 
it. Roberts testified that this 
was the last straw, and was the 
motivation for giving Kelley a D-
day. Roberts and Scott Fair-
rington, Kelley™s immediate supervisor, met with Kelley and 
issued the D-day. Kelley, Roberts, and Fairringt
on testified regarding the D-
day, although Fairrington did not de
scribe the meeting in detail. 
While the accounts of Roberts and Kelley differed in some 
aspects, they are largely consistent. Kelley™s version set forth 
below is credited. According to Kelley, Roberts™ demeanor was 
anger and that he said that Kelley had told the night crew team 
leaders that another team leader was being transferred to nights 
to clean up the mess and possibly 
take over a section of hard 
lines at night. Kelley testified that at first he denied it had then 
admitted he did it, explaining that everybody knew about it and 
were talking about it. Kelley stated that he had warned Kelley 
before about malicious gossip and 
that if he was a disgruntled 
employee, that he should just quit and that if he was unhappy 
there, he should leave. Kelley said
 that Roberts said that he had 
a big mouth and that he was lowering morale and productivity 
in the store by generating these rumors. Roberts then said that 
Kelley would be given a D-day. Ke
lley states that he argued 
that the discipline was unfair a
nd challenged Roberts to fire 
him. Kelley testified that he became upset and said ﬁ[T]his 
Sam™s Club sucks, you know, the way you™re treating me. I 
said, I guess I should just go home and shoot myself. You never 
know, I might have some weapons in my car in the parking 
lot.ﬂ Kelley was a former military policeman and law enforce-
ment officer. Kelley said he sign
ed the D-day form and left. On 
cross-examination Kelley acknowledged that in an affidavit 
given during the admini
strative investigation of the charge he 
said ﬁI want to add that I lost it when I made the threats against 
Roberts in the store.ﬂ The D-day process was never completed 
because Kelley ultimately resigned his employment.
5 3. Evidence of the Employer™s practice regarding solicitation 
The General Counsel placed 
in evidence the Employer™s 
statement of corporate policy re
garding solicitation and distri-
bution of literature.
6 The statement includes the following: 
                                                           
 5 The General Counsel does not contend that Kelley was construc-
tively discharged, the evidence does not support such a conclusion and 
the issue was not litigated. 
6 The Employer™s policy and practice 
regarding distribution of litera-
ture is not an issue and was not litigated. 
Working Time:  
Associates may not engage in solicitation . . . during 
working time. This applies to activities on behalf of any 
cause or organization. 
Selling Areas:  
Solicitation . . . is not permitted at any time in selling 
areas during the hours the store is open to the public. 
 Voth testified in substan
ce that the Employer™s no-
solicitation policy does not lim
it nonwork related conversation, 
including union talk, so long as there is no element of solicita-
tion. Voth testified that it would not be a violation of the policy 
for an employee to ask another employee to go out for dinner or 

ask if the employee was going to church on Sunday. Voth dis-
tinguished those types of conv
ersation from personal direct sales, such as an employee selling Mary Kay or Amway prod-
ucts. The record does not establis
h that these distinctions were 
communicated to employees. Ra
ther, they were among various 
hypothetical situations
 posed by counsel. 
The General Counsel introduced evidence in support of a 
contention that the actual practice of the Employer was to per-
mit employee to solicit other employees on worktime and in 
selling areas during times the store was open. Rose Marie Cof-
fee was formerly a jewelry salesperson who worked at Store 
6382, but not as an employee of the Respondent. Rather, she 
worked for another employer in what appears to have been a 
leased department. She testified that in July or August she was 
on break and went to the electronics department where Kelley 
was working and opened a conver
sation with him about buying 
a cruise, using Kelley as a travel agent. Selling cruises was a 
personal business activity of Kelley
™s unrelated to his job with 
the Employer. Coffee later bought a cruise through Kelley. She 
testified that she had other conv
ersations about the cruise with 
Kelley when he spoke with her 
in the jewelry department. She 
testified that these conversations
 occurred ﬁUsually while I was 
working, and you know, he was all over the place, and as he 
was coming by, he said, ‚Oh, by the way,™ you know, this or 
this or that.ﬂ The jewelry sales area was near the front entrance 
of the store. This testimony by Coffee is credited. 
Kelley testified that once in la
te August after he had spoken 
to Coffee in the jewelry department, Fairrington approached 
him in the electronics department
 and asked what he had been 
doing in the jewelry department, stating that he belonged in the 
electronics department. 
Kelley testified that he answered ﬁI™m 
selling her some travel, buddy.ﬂ According to Kelley, Fairring-
ton responded by saying, ﬁYou need to focus on your electron-
ics department.ﬂ Kelley testified 
that he replied, ﬁOkay, but 
I™ve got to make some money, since I don™t make a ton of 

money here.ﬂ Fairrington walked 
away. Kelley testified that he 
never received any subsequent 
discipline for his actions that 
day. This testimony by Kelley is credited. 
The General Counsel also offered credible testimony by Kel-
ley that he had discussed politics at the store and that on two 
occasions he had discussed sports with Roberts in his office. 
Kelley said that he also disc
ussed cars and women with Fair-
rington and that he discussed ma
rriage and family with Burton. 
Kelley was not told that thes
e nonwork related conversations 
were grounds for discipline. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 632 
Kelley also described purported 
attempts by various supervi-
sors who were not on break to sell Girl Scout cookies to em-
ployees on break. His testimony 
rambles on at some length, but 
objectively the only relevant test
imony is that on one occasion 
at an outdoor smoking area where Kelley was present for 5Œ10 
minutes while on break, Burton encouraged him to buy Girl 
Scout cookies from her. This por
tion of his testimony regarding 
Girl Scout cookies is credited, but the balance of his testimony 
on the subject of Girl Scout co
okies was not credibly offered 
and is not credited. Moreover, Kelley™s testimony that Burton 
was not on break is lacking in sufficient foundation to show 
that he had a reasonable basis for knowing whether or not she 
was not on break and appears to be no more than speculation. 
The General Counsel called Michael Landis as a witness. The 
Employer stated that Landis was a supervisor. After he testified, 
an affidavit he gave to the Bo
ard during the administrative inves-
tigation was provided to the Employer™s attorney. The affidavit 
states that Landis had been advised that he might be a supervisor 
whose statements would bind the Employer and that ordinarily 
the Employer™s attorney would be
 allowed to be present. Landis 
states in the affidavit that he did not want any attorney from the 
Employer to be present and that he would not give the statement 
if an Employer attorney were present. The Employer moved to 
strike his testimony because the Employer™s attorney was not 
given an opportunity to be present during Landis™ interview. I 
reserved ruling on the issue. I decline to strike the testimony. 
Landis™ testimony was that he had discussed sports and politics 
with Roberts on the clock and that Roberts had announced an 
employee meeting on the intercom. According to Landis, Roberts 
encouraged employees at the meeting to contribute to the United 
Way, as well as discussing sales. Landis testified that there were 
United Way brochures on a table in the store. Landis™ testimony 
on these matters is credited. 
Peto testified regarding a va
riety of other nonwork related 
conversations that the General 
Counsel and the Union urge as 
examples of solicitation that the Employer has permitted. Peto 

testified that he overheard Terr
y Roberts ask another unidenti-
fied employee ﬁif they would like to help out with, like, a bake 
sale or a cooking type thing for a volunteer organization or 
charity or something to that effect.ﬂ Peto identified Terry Rob-
erts (hereafter referred to as Ms. Roberts) as being the supervi-
sor immediately above 
him. She appears to have been a team 
leader. Ms. Roberts is not allege
d to be a statutory supervisor 
and the issue was not litigated. Peto testified that Ms. Roberts 
had asked him to help her with 
a computer problem at her home 
and had invited employees to a 
Christmas party at her home. 
Peto™s testimony regarding Ms. 
Roberts speaking to Peto and 
others about a bake sale, comput
ers, and a Christmas party is 
not inherently improbable, is no
t controverted and accordingly 
is credited. Peto also testified that years earlier, a former man-
ager named Curtis Hodge asked him for help with his com-
puter, inferentially a personally 
owned computer, and that he 
also asked Peto out to dinner. No specific evidence of Hodge™s 
supervisory authority was introduced and the issue was not 
litigated. Peto described various social invitations he had re-
ceived at work and described overhearing employees discussing 
personal issues at work. 
B. Legal Analysis 
1. The alleged violations involving Peto 
The General Counsel argues that Burton interrogated Peto 
about employees™ protected conc
erted activities and created the 
impression of surveillance of prot
ected activities in violation of 
Section 8(a)(1) when she asked Peto on June 25 if he had heard 
or seen anything in writing about wages going around. 
In determining whether conduct 
violates Section 8(a)(1) of 
the Act, the Board does not consid
er the subjective reaction of 
the individual involved but rather whether, under all the cir-
cumstances, the conduct reasonably tends to re
strain, coerce, or 
interfere with employee ri
ghts guaranteed under the Act. 
Sun-nyside Home Care Project
, 308 NLRB 346 fn. 1 (1992); 
El 
Rancho Market, 235 NLRB 468, 471 (1978). 
The coercive questioning of employees about concerted ac-
tivities protected by Section 7 of the Act is a classic unfair la-
bor practice. Questioning employee
s about protected activity is 
not, however, inherently coercive. To determine whether or not 
an interrogation violates Section 8(a)(1) of the Act, the Board 
looks at whether under all the circumstances the interrogation 
reasonably tends to interfere with, restrain, or coerce employees 
in the exercise of their Section 7 rights. 
Emery Worldwide
, 309 
NLRB 185 (1992); 
Rossmore House, 269 NLRB 1176 (1984). 
In Rossmore House the Board held that for interrogation to 
violate Section 8(a)(1) either the words themselves or the con-
text in which they are used must suggest an element of coercion 
or interference. The Board obser
ved that because supervisors 
and employees often work closel
y together, it can be expected 
that during the course of the workday they will discuss a range 
of subjects of mutual interest, including ongoing protected con-
certed activity. The Board cited as examples of criteria (1) the 
background; (2) the nature of 
the information sought; (3) the 
identity of the questioner; and (4) the place and method of in-
terrogation. The evidence here demonstrates that Peto was en-
gaged in protected concerted activity when he prepared and 
thereafter circulated among his fellow employees a petition 

addressing wages and othe
r employee concerns. 
The conversation on June 25 
between Burton and Peto was 
not, however, coercive. Up to th
at time Burton and Peto had a 
good working relationship and th
ey had casual conversations 
about nonwork matters. There is no 
evidence of relevant hostil-
ity toward protected activity prior to the conversation. The 
conversation on the sales floor app
eared at the time to be casual 
and was nonthreatening in tone. 
While Peto mentioned a lead 
employee he worked under, Burt
on appears to have been his 
immediate statutory supervisor and, in any case, they spoke 
with one another regularly. Peto had been given favorable ap-
praisals by Burton and they we
re on friendly terms. While I 
find that there were subsequent 
unfair labor practices directed 
toward Peto, I have been cited 
no authority that would warrant 
a finding that this conversation 
was rendered unlawful by the 
later acts that arguably would ha
ve made the conversation coer-
cive had unlawful acts occurred 
first in time. The subsequent 
events and Burton™s testimony show
 that her interest was not as 
casual as it appeared, however, u
ndisclosed motive is ordinarily 
not a factor in determining wh
ether questioning is coercive. 
Therefore, I conclude that there the evidence is insufficient to 
 SAM™S CLUB
 633
establish that the question aske
d by Burton created an impres-
sion of surveillance of employees™ union activities. I shall rec-
ommend the dismissal of the allegations of the complaint relat-
ing to Burton™s conversation with Peto on June 25. 
In contrast with the June 25 
conversation, the conversation 
Roberts had with Peto in Robe
rts™ office on June 26 was coer-
cive because of what was said a
nd the context. In reaching this 
conclusion, I have considered the background of Burton™s ques-
tioning of Peto the day before, how and when Peto was sum-
moned to the meeting, where 
the conversation took place and 
who was present. There were three supervisors present. Even 
though Counts apparently was presen
t only by coincidence, this 
fact was not explained to Peto. The meeting would have ap-
peared to an employee like Peto to be a serious matter. Roberts 
did all the talking for the Employer. Roberts was the manager 
in what appears to have been a sizeable retail operation. The 
evidence does not show that R
oberts had casual conversations 
with Peto in his office and the June 26 conversation did not 
occur by chance encounter. Rather, Peto was summoned to the 
office as he was beginning his sh
ift. Experience tells us that 
management commonly raises se
rious personnel issues with 
employees at the beginning of the workday. The day before, 
Burton had asked about the petition and now she was sitting 
silently while Roberts questione
d Peto about the petition. Thus, 
Peto™s immediate supervisor appeared to be present as an in-
former. An employee in Peto™s 
position would likely conclude 
that Burton had determined that he was responsible for the 
petition and had reported the fact to the store manager. 
Roberts™ question, ﬁWhat™s goi
ng on?ﬂ was an open ended 
demand that Peto tell Roberts what he knew about the petition. 
The question was accusatory in tone and, considering the hos-
tile atmosphere, the question impliedly threatened possible 
adverse consequences to Peto because of his activity. 
The record does not show that 
Peto was open in his activities 
at that time Roberts™ said that 
he had heard that Peto was circu-
lating a petition about associates
™ wages. This statement con-
veyed the message that the Empl
oyer had sources of informa-
tion about Peto™s activities and 
that the Employer was watching 
activities like Peto™s. This message
 would be reinforced by the 
conversation Burton had with
 Peto the day before. 
Roberts™ suggestion that Peto use the ﬁopen door policyﬂ, 
under the circumstances, did not serve to lessen the coercive 
effect of the interview. Rath
er, it conveyed the message that 
concerted activity was not favored and that Peto should aban-
don his protected activities and evince that abandonment by 
bringing his concerns to Roberts. 
The Employer contends that there is no timely charge to 
support the allegations regardin
g the June 26 meeting. The 
charge in Case 28ŒCAŒ16669 was 
filed and served on October 
31, 2000, and alleges, in part, th
at since on or about July 1, 
2000, the Employer had interrogated employees about their 
protected concerted activities, threatened employees with repri-
sals for protected concerted activities, and created the impres-
sion of surveillance of employees™ protected concerted activi-
ties. That charge is adequate to support the complaint allega-
tions of such acts 5 days earlier than described in the charge. 
Accordingly, applying the 
Rossmore House criteria, I shall 
recommend that a violation be found by Roberts™ questioning 
of Peto on June 26 about his protected concerted activities, by 
impliedly threatening Peto with 
unspecified reprisals for that 
activity if he did not abandon 
the activities and creating the 
impression of surveillance of those activities. See 
Davies Medi-
cal Center
, 303 NLRB 195 (1991). I shall recommend the other 
complaint allegations relating to
 June 26 be dismissed because 
there is no substantial and prob
ative evidence 
to support them. 
The issuance of the D-day discipline to Peto on July 28 is al-
leged to be discrimination against Peto because he engaged in pro-
tected concerted activities. The D-day discipline adversely affected 
Peto™s terms and conditions of employment because it exposed him 
to immediate discharge if he had a second D-day within 12 months. 

The Employer contends that the D-day was imposed because of 
misconduct by Peto. The issue will be resolved using the analytical 
framework established by the Board in 
Wright Line
, 251 NLRB 
1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982); approved in 
NLRB v. Transportation Man-
agement Corp
., 462 U.S. 393 (1983). See also 
Manno Electric
, 321 
NLRB 278, 280 fn. 12 (1996). 
To set forth a violation in dual motive Section 8(a)(1) dis-
crimination cases, the General Counsel is required to show by a 
preponderance of the evidence th
at animus against protected 
activity was a motivating factor in
 the employer™s conduct. To 
sustain his initial burden, the Gene
ral Counsel must show (1) that 
the employee was engaged in protected activity, (2) that the em-
ployer was aware of the activity, and (3) that the activity was a 
substantial or motivating reason 
for the employer™s action. Mo-
tive may be demonstrated by circumstantial evidence as well as 
direct evidence and is a factual issue. 
FPC Holdings, Inc. v. 
NLRB, 64 F.3d 935, 942 (4th Cir. 1995), enfg. 314 NLRB 1169 
(1994); 
Andrex Industries Corp.
, 328 NLRB 1279 (1999). 
If the General Counsel™s initial 
burden is satisfied, the em-
ployer can escape liability for its action by either disproving 
one or more of the critical el
ements of the General Counsel™s 
case or by affirmatively establishing that the employer would 
have taken the same action even in the absence of the em-

ployee™s protected conduct. 
TNT Skypak, Inc.,
 312 NLRB 1009, 
1010 (1993). To make such a showing, an employer cannot 
simply present a legitimate reason for its actions, but must per-
suade by a preponderance of the evidence that the same action 
would have taken place even in the absence of the protected 
conduct. Signature Flight Support
, 333 NLRB 1250 (2001). 
The evidence shows that Peto engaged in protected con-
certed activity by circulating 
a petition among his fellow em-
ployees addressing wages and ot
her terms and conditions of 
employment. The nature of the ac
tivity is clearly protected and 
there is no substantial evidence that the circulation of the peti-
tion was carried on in a manner or under circumstances that 
would render it unprotected. The Employer has not contended 
that the circulation of the peti
tion by Peto was not protected 
concerted activity. The evidence shows that the Employer was 
aware of Peto™s circulating the petition. 
The General Counsel contends that evidence that Peto and 
others, including supervisors, had brought tape recorders to 
work in the past without being disciplined and that the Em-
ployer did not produce a policy against tape recorders shows 
disparate treatment and that the stated reason was only a pretext 
for the D-day discipline. I disagree. Secretly bringing a tape 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 634 
recorder to work to make surreptitious recordings of conversa-
tions is qualitatively different 
than openly having a tape re-
corder at work. The covert tapi
ng was not itself protected con-
certed activity. Discipline for taping activity like that engaged 
in by Peto might well be a legitimate reason for the Employer 
to discipline an employee, in the absence of evidence of other, 
unlawful motivation. Accordingly, the issue is whether or not 
Peto™s protected concerted activity was a substantial or motivat-
ing reason for the partic
ular discipline imposed. 
Roberts was hostile to Peto™s ci
rculation of the petition. He 
made his feelings clear when 
he unlawfully interrogated Peto, 
impliedly threatened Peto and impliedly created the impression 
of surveillance of Peto™s protect
ed activity in the meeting on 
June 26. This evidence of hostilit
y to Peto™s protected activity 
and the unlawful interference with Peto™s exercise of those 
rights is sufficient to meet the initial burden of the General 
Counsel. The terms of the written D-day warning are further evidence 
that Peto™s protected activities motivated the discipline. Roberts 
had brought up employee complaints about Peto™s petition in 
the coercive June 26 meeting. The D-day warning cautions, ﬁIf 
there is any feedback from other Associates, actions taken by 
Alan or any type of conduct which effects morale in a negative 
fashion within the Club Alan will be terminated.ﬂ This warning, 
read in the context of Roberts™ unlawful June 26 statement 
regarding employee complaints, would reasonably be read by 
an employee as a warning that 
discharge might result if other 
employees complained about continued protected activity. 
Because the General Counsel has met the initial 
Wright Line
 burden, the Employer must prove by a preponderance of the 
evidence that the D-day would have been imposed even in the 
absence of Peto™s protected conduct to avoid a finding of an 
unfair labor practice. The Employer has presented an arguably 
legitimate reason to discipline
 Peto for his covert tape re-
cording, but that is not suffici
ent. The burden on the Employer 
to prove that Peto would have been given a D-day in the ab-

sence of protected activity is heavy. The evidence presented by 
the Employer is insufficient to carry that burden. 
Voth explained that the first tw
o steps of the progressive dis-
cipline were skipped because he viewed Peto™s behavior as 
serious enough to warrant an immediate D-day. Voth character-
ized Peto™s misconduct as gros
s misconduct that would have 
been grounds for discharge. Thus, the employer apparently 
contends that lesser punishment 
was imposed of Peto™s it was 
imposed because of Peto™s otherwise good employment record. 
This argument is not adequate to
 prove affirmatively that Peto 
would have been given a D-day, rather than a verbal or written 
warning, if he had not engaged 
in the protected activity. The 
Employer has presented little 
more than self-serving assess-
ments of the seriousness of the misconduct. Thus, there is an 
absence of objective evidence that the D-day given to Peto is 
consistent with the punishment 
typically imposed
 on other em-
ployees for the same or analog
ous misconduct. Even if it is 
assumed that the Employer has presented a legitimate reason 
for some discipline being imposed on Peto, a preponderance of 
the credible and probative evidence presented by the Employer 
does not demonstrate that that Pe
to would have been given a D-
day for having a hidden tape reco
rder and covertly taping con-
versations at the store, even in the absence of the protected 
conduct. See 
Signature Flight Support
, supra. Accordingly, I 
shall recommend a finding that the D-day discipline was dis-
crimination against Peto in violation of Section 8(a)(1). The 
complaint alleges that the discrimination against Peto also vio-
lated Section 8(a)(3). There 
is no substantial and probative 
evidence that antiunion consider
ations were involved in the 
decision to issue the D-day to Peto. I shall therefore recom-
mend its dismissal of that Section 8(a)(3) allegation. 
The complaint alleges that in Peto™s D-day form Voth prom-
ulgated and enforced an overl
y broad and discriminatory no-
solicitation/no-distribution rule by prohibiting employees from 
talking during working time about the Union, while permitting 
employees The D-day form cautions ﬁIf there is any feedback 
from other Associates, actions ta
ken by Alan or any type of 
conduct which effects morale in a negative fashion within the 
Club Alan will be terminated
ﬂ Roberts had brought up em-
ployee complaints about Peto™s petition in the coercive June 26 
meeting. The quoted statement in the D-day warning, read in 
the context of Roberts™ unlawfu
l statement made on June 26, 
would reasonably be read by an employee as a warning that 
discharge might result if other 
employees complained about a 
continuation of protected concer
ted activities. The evidence 
does not, however, establish that
 the Employer promulgated a 
sweeping limitation on all employees™ activity, but the words in 
the D-day form quoted above, in
 the context of the June 26 
incident, did have the effect of
 impermissibly restricting Peto™s 
exercise of his rights by threatening him with termination if any 
other employee complained. Accordingly, I shall recommend a 
finding that the D-day warning i
ndependently violated Section 
8(a)(1) by limiting Peto™s exer
cise of his protected rights. 
The complaint alleges that in November Voth promulgated 
and enforced an overly broad and discriminatory no-
solicitation/no-distribution rule by prohibiting employees from 
talking during working time about the Union, while permitting 
employees to solicit for organizations and discuss nonwork 

related matters during working time. The credited evidence is 
that on November 17, Voth told Peto that he had the right to 
engage in union activity, but that the company also had the 
right to enforce policy. He told Peto that the Employer had a 
no-solicitation policy and that no one was allowed to solicit on 
the selling floor and to our asso
ciates while they were clocked 
in. Peto asked Voth about employees being solicited for the 
United Way and Voth answered that the United Way campaign 
was arranged by the home office. 
The no-solicitation rule articula
ted by Voth is not facially 
unlawful. An employer may pr
ohibit solicitation and distribu-
tion on a retail sales floor, including during nonwork time. See 
J. C. Penney Co.,
 266 NLRB 1223, 1224 (1983). This well-
settled principle is not challenged. 
The Union argues that the evidence shows that the Employer 
allowed nonunion and nonorganizational solicitation and that 
the policy and the manner in which the Employer interpreted its 
policy was disparately enforced to prohibit union or organizing 
solicitation and is therefore discriminatory and unlawful. In 
support of this position the Union cites 
Cooper Health System,
 327 NLRB 1159 (1999), and Opryland Hotel, 323 NLRB 723, 
727Œ729 (1997). The facts of those cases are unlike those of the 
 SAM™S CLUB
 635
present case. I have been cited 
no authority that would warrant 
a finding that an employer cannot lawfully prohibit employees 
from soliciting on a retail sales floor where the employer spon-
sors such activities as a Unite
d Way charitable donation drive. 
The Board has recognized an exception for such ﬁbeneficent 
acts.ﬂ See 
Hammary Mfg. Corp.,
 265 NLRB 57 (1982); 
Avon-dale Industries, 329 NLRB 1064 fn 4 (1999). The other exam-
ples of purported disparate trea
tment are insufficient to show 
disparate enforcement of the rule. The evidence does not dem-
onstrate that Girl Scout cookies 
were sold on the sales floor or 
during worktime. Fairrington verb
ally challenged Kelley about 
his travel agent activities and the other asserted examples of 
claimed disparate enforcement were not shown to be more than 
mere social exchanges. Accordingly, I shall recommend dis-
missal of the allegations relati
ng to the November 17 conversa-
tion between Voth and Peto. 
The complaint alleges that in August, in a conversation with 
Kelley, Roberts created an 
impression among its employees 
that their union activities were
 under surveillance by the Re-
spondent; interrogated its empl
oyees about their union mem-
bership, activities, and sympathies; threatened its employees 
with loss of employment if they engaged in union activities; 
invited its employees to resign
 their employment because of 
their union membership, support, 
and activities; promulgated 
and enforced an overly broad an
d discriminatory no-solicitation 
rule by prohibiting its employee
s from talking about a union at 
anytime and only with Greg Roberts; and threatened to close 
the facility in order to dissuade its employees from supporting a 
union. The only credible evidence is that Roberts admitted in 
his testimony that he opened a 
discussion of Kelley™s conversa-
tion with a seafood vendor after 
the vendor had told him that 
Kelley had told the vendor that ﬁS
am™s Club sucked, that he did 
not enjoy working there and something to the effect that the 
employees needed a union.ﬂ Roberts conceded that he told 
Kelley that the vendor said that Kelley was very upset about 
work and that Roberts pointed 
out that Jed was a vendor, telling 
Kelley that it was not the foru
m to correct problems and point-
ing out that the Employer had an open door. 
The Employer contends that Kelley™s complaint to the ven-
dor was not protected, arguing that under the Board™s decisions 
in Meyers Industries I, 268 NLRB 493 (1984), and 
Meyers 
Industries II, 281 NLRB 882 (1986), an employee™s action is 
ﬁconcerted,ﬂ and therefore protec
ted, only if the action is ﬁen-
gaged in with or on the authority of other employees and not 
solely by and on behalf of the employee himself.ﬂ 
Meyers I 
at 
497. The Employer points to the court™s opinion in 
Tyler Busi-
ness Services, v. NLRB
, 680 F.2d 338, 339 (4th Cir. 1982). The 
court refused to enforce the Board™s order in 
Tyler Business 
Services, 256 NLRB 567, 568 (1981), holding that an em-
ployee™s griping and gossiping about working conditions with a 
customer was not protected activity. 
The Union argues that talking to the vendor about the Union 
or working conditions was protected, citing 
Handicabs, Inc., 318 NLRB 890, 896 (1995), enfd. 95 F.3d 681 (8th Cir. 1996), 
quoting Eastex, Inc. v. NLRB
, 437 U.S. 556, 565 (1987). In 
Handicabs Judge William J. Pannier III wrote:  
 As a general proposition, empl
oyees do not ﬁlose their protec-
tion under the ‚mutual aid or protection™ clause [of Section 7 
of the Act] when they seek to improve terms and conditions 
of employment or otherwise improve their lot as employees 
through channels outside the immediate employee-employer 
relationship.ﬂ 
 I am persuaded that Kelley™s 
remarks to the vendor, as de-
scribed by Roberts, were protec
ted. As stated by Judge C. 
Richard Miserendino in Tradewaste Incineration, 336 NLRB 
902, 910 (2001):  
 Section 7 of the Act protects ﬁconcerted activities for the pur-
pose of collective bargaining or
 other mutual aid or protec-
tion.ﬂ No union need be involved and any activity by a single 
employee may be protected if it seeks to initiate, induce or 
prepare for group action. 
IBP, Inc.,
 330 NLRB 863, 866 
(2000), citing 
Prill v. NLRB (Meyers Industries),
 835 F.2d 
1481 (D.C. Cir. 1987), cert. denied 487 U.S. 1205 (1988). 
 Here the remark Kelley made to
 the vendor, as described by 
Roberts, that Sam™s Club ﬁs
uckedﬂ was a comment on the 
working conditions generally and 
were not limited to Kelley™s 
personal grievances. Kelley™s 
remark that the employees 
needed a union looked toward group action. Accordingly, it 
was protected. 
Roberts™ admitted remarks to Kelley amounted to the imposi-
tion of a requirement that he not use channels outside the imme-
diate employee-employer relationship to express his displeasure 
with the Employer™s employment practices and the possible need 
for a union. Accordingly, I shall recommend a finding that Rob-
erts remarks violated Section 
8(a)(1). I shall recommend the 
dismissal of the remaining allegations relation to the August 
conversation between Kelley and Roberts because there is no 
credible and probative evidence to support them. 
The complaint alleges that on September 3, Kelley was is-
sued a D-day discipline in viola
tion of Section 8(a)(1) and (3) 
and that at that time Roberts 
promulgated and enforced an 
overly broad and discriminatory 
no-solicitation rule by prohib-
iting discussions about terms a
nd conditions of employment 
and threatened its employees 
with discharge for discussing 
terms and conditions of employme
nt. These allegations refer to 
the D-day disciplinary meeting that occurred before Kelley 
quit. The evidence does not establish that union or protected 
concerted activity was a substantial or motivating reason for the 
Employer™s action. Rather, the 
evidence shows that Roberts 
responded to unprotected activity by
 Kelley. Kelley™s malicious 
gossip had been the subject of pr
ogressive discipli
ne before his 
November statements to the 
vendor, discussed above, and Kel-ley does not deny the essential facts that led to the D-day. The 
Employer was privileged to prohibit and discipline employees 
for malicious gossip. 
Southern Maryland Hospital
, 293 NLRB 
1209 (1989). I shall recommend dismissal of the allegations 
relating to September 3. 
CONCLUSIONS OF 
LAW 1. The Respondent, Sam™s Cl
ub, A Division of Wal-Mart 
Corporation, is an employer within the meaning of Section 2(2) 
of the Act engaged in commerce within the meaning of Section 
2(6) and (7) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 636 
2. United Food and Commercial 
Workers International Un-
ion, AFLŒCIO, CLC is a labor 
organization within the meaning 
of Section 2(5) of the Act. 
3. The Respondent violated Section 8(a)(1) of the Act by co-
ercively questioning employees a
bout their concerted activities 
protected by the Act. 
4. The Respondent violated Section 8(a)(1) of the Act by creat-
ing the impression that the Respondent was engaging in surveil-
lance of employees™ concerted activities protected by the Act. 
5. The Respondent violated Section 8(a)(1) of the Act by 
threatening employees with reprisals for their concerted activi-
ties protected by the Act. 
6. The Respondent violated Sec
tion 8(a)(1) of the Act by im-
posing a requirement that an em
ployee not use channels outside 
the immediate employee-employer relationship to voice em-
ployee concerns about employees
™ conditions of employment or 
the need for a union. 
7. The Respondent violated Sec
tion 8(a)(1) of the Act by im-
posing D-day Discipline on employee Alan T. Peto because he 
engaged in protected concerted activities. 
8. These unfair labor practices affect commerce within the 
meaning of Section 2(6) and (7) of the Act 
9. The Employer has not ot
herwise violated the Act. 
REMEDY Having found that Respondent engaged in unfair labor prac-
tices, I shall recommend that it be
 ordered to cease and desist 
therefrom and to take certain affirmative action to effectuate the 
policies of the Act. 
On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
7 ORDER 1. The Respondent, Sam™s Cl
ub, A Division of Wal-Mart 
Corporation, Las Vegas, Nevada, its officers, agents, succes-
sors, and assigns shall 
cease and desist from  
(a) Coercively questioning employees about concerted ac-
tivities protected by the Act.  
(b) Creating the impression that
 the Respondent is engaging 
in surveillance of employees™ concerted activities protected by 
the Act.  
(c) Threatening employees with reprisals for concerted ac-
tivities protected by the Act.  
                                                          
 7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(d) Discriminating against any employee, including the im-
position of D-day discipline, be
cause employees have engaged 
in protected concerted activities.  
(e) Imposing any requirement 
that any employee not use 
channels outside the immediat
e employee-employer relation-
ship to voice employee concerns about employees™ conditions 
of employment or the need for a union.  
(f) In any like or related manner, interfering with, restrain-
ing, or coercing any employee in the exercise of the rights 
guaranteed by Section 7 of the Act. 
2. The Respondent, Sam™s Cl
ub, a Division of Wal-Mart 
Corporation, its officers, agents, successors, and assigns shall 
take the following affirmative action necessary to effectuate the 
policies of the Act.  
(a) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful D-day discipline imposed 
on Alan T. Peto and within 3 days thereafter notify him that this 
has been done and that the unl
awful D-day discipline will not 
be used against him in any way.  
(b) Within 14 days after service by the Region, post at its 
store on Spring Mountain Road in
 Las Vegas, Nevada, copies 
of the attached notice marked ﬁAppendix.ﬂ
8 Copies of the no-
tice, on forms provided by the Regional Director for Region 28, 
after being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
that facility at anytim
e since June 26, 2000.  (c) Within 21 days after service by Region 28, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the complaint be dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
                                                           
 8 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 